Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 Jun 2021 has been entered.
 
Claim Status
Applicant’s response filed 21 Jun 2021 amends claims 1 and 7; claims 2, 3, 6, 8 and 9 remain cancelled; claims 22-24 added new; thereby providing claims 1, 4, 5, 7,  and 10-24 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1, 4, 5, 7, 10, and 11-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over George (US 2014/0140400) in view of Lainema (US 2012/0250763).
For claim 1, George discloses a method comprising: 
binarizing a sequence ([0058]: e.g. data stream) of syntax elements representative of transform coefficients according to a context-adaptive binary arithmetic coding binarization scheme ([0203] the same binarization schemes for all syntax elements (as currently specified for CABAC) (i.e. binarizers may operate irrespective of the mode activated)) to generate binary symbols (bins) ([0058]: The quantized 
determining a bin type for each bin in the sequence ([0070]: The sequence of bins 303 represents a set of ordered binary decisions. Each bin 303 or binary decision can take one value of a set of two values, e.g. one of the values 0 and 1. The binarization scheme can be different for different syntax element categories.); 
determining to enable a normal mode or a high throughput mode ([0210]: mode switch 400 configured to activate the low-complexity mode or the high efficiency mode depending on the data stream 401.); 
in the normal mode ([0217]: e.g. high-efficiency mode being activated): 
context coding each bin determined to have a context bin type ([0217]; [0219]: e.g. context adaptivity); and
bypass coding each each bin determined to have a bypass bin type ([0233]: the resulting bin string from the binarization are coded in a low complexity bypass mode with a fixed probability of 0.5.); and
in the high throughput mode ([0233]: e.g. low complexity bypass mode): 
bypass coding each bin determined to have the bypass bin type ([0233]: the resulting bin string from the binarization are coded in a low complexity bypass mode with a fixed probability of 0.5.); and 
context coding other bins in the sequence determined to have a context bin type and that are not bypass coded ([0230]: The reason for the partitioning into subsets is the better context modelling results in higher coding efficiency).
George does not expressly disclose bypass coding at least one bin in the sequence determined to have a context bin type.
Lainema teaches bypass coding at least one bin in the sequence determined to have a context bin type ([0054]: e.g. updating of probabilities for different bin contexts) may be bypassed completely).
It would be obvious to combine the teachings of Lainema with the teachings of George to provide the predictable benefit of allowing a low complexity operation to be realized even at relatively high bitrates.

For claim 4, George discloses wherein the transform coefficients are comprised in a block of transform coefficients ([0230]: e.g. 4.times.4 sub-block).
For claim 5, George discloses the method of claim 4, wherein the block of transform coefficients is one selected from a group consisting of a transform unit and a sub-block of a transform unit ([0230]: e.g. 4.times.4 sub-block of a transform coefficients).
For claims 7, 10, and 11, George discloses the claimed limitations for decoding as discussed for corresponding reciprocal limitations for encoding in claims 1, 4, and 5.
For claim 12, while George does not, Lainema teaches wherein the step of determining to enable the normal mode or the high throughput mode comprises: 
enabling the normal mode at a beginning of the sequence ([0055]: e.g. utilizing context adaptive arithmetic coding); 
advancing a count as bins in the sequence are decoded ([0055]: indicated by the number of DCT coefficients, is kept below the desired maximum level); 
responsive to the count reaching a predetermined threshold, enabling the high throughput mode for the remainder of the sequence ([0055]: indicated by the number of DCT coefficients, is kept below the desired maximum level). It would be obvious to combine the teachings of Lainema with the teachings of George to provide the predictable benefit of adjusting the desired maximum complexity level for a low complexity mode of operation. 
For claim 13, while George does not, Lainema teaches wherein the count is of a number of transform coefficients represented by recovered syntax elements ([0055]: indicated by the number of DCT coefficients).  It would be obvious to combine the teachings of Lainema with the teachings of George to provide the predictable benefit of adjusting the desired maximum complexity level for a low complexity mode of operation. 
For claim 14, while George does not, Lainema teaches wherein the sequence corresponds to a slice of a picture of a video sequence ([0056]: e.g. slice); 
wherein the count is of a number of coding elements decoded in the normal mode ([0055]: indicated by the number of DCT coefficients, is kept below the desired maximum level); and 

For claim 15, George discloses further comprising: 
determining a context model for each bin to be decoded that is determined to have a context bin type ([0217]; [0219]: e.g. context adaptivity); 
wherein the at least one bin in the sequence determined to have a context bin type and that are bypass decoded in the high throughput mode correspond to bins determined to have a first context model ([0230]: In the last step, again after resetting the scan order, the syntax element coeff_sign_flag is coded in the bypass mode, e.g. with a probability model equal to 0.5 is coded); and 
wherein at least one of the other bins in the sequence determined to have a context bin type and that are not bypass decoded in the high throughput mode correspond to bins having a second context model ([0219]: e.g. context adaptivity);.  
For claim 16, while George does not, Lainema teaches wherein the step of bypass coding in the high throughput mode further comprises: changing the bin type of at least one bin determined to have a context bin type to the bypass bin type; then bypass decoding each bin having the bypass bin type ([0049]: After binarizing symbols with a targeted probability for 0 and 1 bins, the context update stage may be bypassed for the resulting bins.).   It would be obvious to combine the teachings of Lainema with the teachings of George to provide the predictable benefit of adjusting the desired maximum complexity level for a low complexity mode of operation. 
For claims 17-21 the teachings of George and Lainema teach the claimed limitations as discussed for corresponding limitations in claims 12-16.


	context coding comprises binary arithmetic coding using an estimated probability based on an updated context model for the bin ([0199] If more than one context is provided, the adaptation is done context-wise, i.e. pState_current[ctxldx] is used for coding and then updated using the current bin value (encoded or decoded, respectively).).

For claims 23, George discloses wherein the at least one bin in the sequence determined to have a context bin type that is bypass coded in the high throughput mode corresponds to a syntax element of a type indicating the significance of a corresponding transform coefficient value, a type indicating whether a corresponding transform coefficient value is larger than one, and a type indicating whether a corresponding transform coefficient value is larger than two ([0207] Specific syntax elements for residual coding, i.e., significance_coeff_flag and coeff_abs_level_greaterX (with X=1,2), the semantics of which are outlied in more detail below, may be assigned to probability models such that (at least) groups of, for example, 4 syntax elements are encoded/decoded with the same model probability. Compared to CAVLC, the LC-PIPE mode achieves roughly the same R-D performance and the same throughput.).

Response to Arguments
Applicant's arguments filed 21 Jun 2021 have been fully considered but they are not persuasive. 
Applicant argues "George et al. reference is not prior art to the claims in this case." Because "In order for the George et al. reference to be effective as prior art as of the filing date of one of its provisional applications, that provisional application must describe the subject matter relied upon in making the prior art rejection, and at least one claim in the George et al. publication must be supported by the written description of that provisional application in compliance with §112, first paragraph.6."  However, 
binarizing a sequence of syntax elements representative of transform coefficients according to a context-adaptive binary arithmetic coding binarization scheme to generate binary symbols (bins) ([54:35-36]: e.g. CABAC);
	determining a bin type for each bin in the sequence ([13:28-29] e.g. a high efficiency (HE) mode or low complexity (LC) mode being
activated.); 
	determining to enable a normal mode or a high throughput mode ([56: 3-5]: The decoder comprises a mode switch 400 configured to activate the low-complexity mode or the high efficiency mode depending on the data stream 401.); 
	in the normal mode ([64:12]: e.g. low complexity): context coding each bin determined to have a context bin type ([58:21-22]: e.g. context adaptivity); and
	bypass coding each each bin determined to have a bypass bin type ([63:16-19]: binarization and all bins of the resulting bin string from the binarization are coded in a low complexity bypass mode with a fixed probability of 0.5.); and
	in the high throughput mode ([64: 17]: e.g. high-efficiency mode) bypass coding each bin determined to have the bypass bin type ([63:14-15]: binarization and all bins of the resulting bin string from the binarization are coded in a low complexity bypass mode with a fixed probability of 0.5.); and 
	context coding other bins in the sequence determined to have a context bin type and that are not bypass coded ([63:10-14]: e.g. For coeff_abs_greater2, the first context model is selected and is incremented after the coding of each coe/f_abs greater2 syntax element, while the maximum context is also limited to five. Note that different context models are used for bins related to different syntax elements).

Applicant argues “Lainema et al. reference does not disclose the bypass coding of a bin that was binarized according to a context-adaptive binary arithmetic coding (CABAC) binarization scheme and 

Applicant argues “it would not have been obvious to one skilled in the art, at the time of the invention, to have modified the teachings of the George et al. and Lainema et al. references so as to reach the requirements of amended claim 1 and its dependent claims.” Because  “As noted above, multiple instances of binarization logic are necessary according to the Lainema et al. approach, given its teachings that bins resulting from a binarization targeting equal bin probabilities are the bins that are bypass coded, and bins resulting from CABAC binarization are the bins that are context coded.” However, an ordinarly skilled person’s reason to combine teachings does not have to be that it provides the best or perfect solution to a problem. In the case, it would be obvious to a person with ordinary skill in the art to combine the teachings of Lainema with the teachings of George to provide the predictable benefit of allowing a low complexity operation to be realized even at relatively high bitrates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485